RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102/§103 rejections made of record in the office action mailed on 10/29/2020 have been withdrawn due to Applicant’s amendment in the response filed 01/29/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 21-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (U.S. App. Pub. No. 2016/0086728).
Regarding claims 21-22 and 28, Suetsuna et al. teaches a magnetic material comprising metal particles containing at least one of Fe, Co and Ni and a non-magnetic material including Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Ba, Sr, Cr, Mo, Ag, Ga, Sc, V, Y, Nb, Pb, Cu, In, Sn and rare earth elements.(Abstract). The particles may further include a coating layer that includes one of the non-magnetic materials and any of oxygen, carbon or nitrogen. (par. [0062]). As such, since silicon may be selected as a material within the particles, the outer coating may include silicon. 
Suetasuna et al. further teaches that the particle shave an average short dimension of 10 nm to 2 microns, preferably 10 to 100 nm with an average aspect ratio of 5 or more, preferably 10 or more. (par. [0028]). The description thus generally includes particles having large dimensions of 50 nm or greater, preferably 100 nm or greater. 
Regarding claims 23 and 30, the size of the particles in the core of 1 to 100 nm (par. [0028]-[0029]) and the thickness of the outer coating of 0.1 to 5 nm. (par. [0067]). The final particle would therefore have a diameter that is 100.1% to 600% the size of the starting particle.
Regarding claims 24 and 31, the entire surface of the particles are coated by the coating material. (see Fig. 1B and 1C).
Regarding claims 25 and 32, the particles may be present in the form of aggregates having the dimensions previously discussed above. (par. [0028]).
Regarding claim 26, the particles may contain silicon on the inside of the particles which may be transferred to the outside of the particles via oxidation (par. [0060]) and which may be further treated in a reducing atmosphere. (par. [0087]).
Regarding claims 27 and 29, the liquid phase coating method of par. [0058] involves using a sol-gel method which would therefore comprise amorphous silica precursors.
Regarding claim 33 and 34, the particle comprise iron, cobalt and nickel and are used for producing a magnetic composition. (Abstract).
Regarding claim 40, Suetsuna et al. teaches a magnetic material comprising metal particles containing at least one of Fe, Co and Ni and a non-magnetic material including Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Ba, Sr, Cr, Mo, Ag, Ga, Sc, V, Y, Nb, Pb, Cu, In, Sn and rare earth elements.(Abstract). The particles may further include a coating layer that includes one of the non-magnetic materials and any of oxygen, carbon or nitrogen. (par. [0062]). As such, since silicon may be selected as a material within the particles, the outer coating may include silicon. (see also par. [0066] where Al and Si are preferred coating materials). Suetsuna et al. teaches that the particles may be formed by heating in a reducing atmosphere at the time the coating is applied onto the surface of the metal particles. (par. [0058] and [0087]). Suetsuna et al. teaches that the liquid phase coating method of par. [0058] involves using a sol-gel method which would therefore comprise amorphous silica precursors.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 01/29/2021 regarding the 35 U.S.C. § 103 rejections over Suetsuna et al. (U.S. App. Pub. No. 2016/0086728) made of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the particle diameter in Suetsuna et al. is not 1 micron or less as presently claimed and relies on the data provided in Tables 1 and 3 based on Examples 1-13 and Comparative Examples 1-8.
The arguments are not found persuasive because the teachings of Suetsuna et al. are not limited to only the data provided in the tables or the preferred embodiments. “A reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        04/28/2021